
	
		II
		Calendar No. 187
		111th CONGRESS
		1st Session
		S. 1858
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Feingold (for
			 himself, Mr. Cochran,
			 Mr. Schumer, Mr. Bennett, and Mr.
			 Reid) introduced the following bill; which was read the first
			 time
		
		
			October 26, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require Senate candidates to file designations,
		  statements, and reports in electronic form.
	
	
		1.Short titleThis Act may be cited as the
			 Senate Campaign Disclosure Parity
			 Act.
		2.Filing by Senate
			 candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
			
				(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
				.
		
	
		October 26, 2009
		Read the second time and placed on the
		  calendar
	
